         

Exhibit 10.4
KEY EXECUTIVE EMPLOYEE INCENTIVE AGREEMENT
     This Key Executive Employee Incentive Agreement (“Agreement”) is made by
Vicky Winkler (“Employee”) and Professional Veterinary Products, Ltd. (“PVPL”)
on this 19th day of August, 2010.
Recitals
     Employee is employed by PVPL as its Director of Finance. The parties
recognize that the sale of substantially all of PVPL’s inventory to a buyer
under a 11 U.S.C. § 363 sale is beneficial to PVPL and its bankruptcy estate.
The parties further recognize that shareholders and creditors of PVPL are more
likely to receive a greater return on their interests and claims if PVPL’s
bankruptcy case is efficiently administered.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained in this Agreement, and for other good and valuable
consideration, the parties, intending to be legally bound, agree as follows:
     1. Payment of Sale Incentive Bonus. To the extent the Employee is employed
by PVPL on the date the bankruptcy court confirms a sale of substantially all of
PVPL’s inventory to a purchaser under a 11 U.S.C. § 363 sale (the “Sale”), the
Employee will receive a bonus of twenty-two thousand dollars ($22,000), payable
as an administrative expense claim in PVPL’s bankruptcy case.
     2. Payment of Wind-down Incentive Bonus. To the extent the Employee is
employed by PVPL on (i) November 30, 2010, or (ii) the date a distribution is
made to general unsecured creditors, other than a distribution from the Sale,
whichever comes first, the Employee will receive a bonus of fourteen thousand
($14,000), payable as an administrative expense claim in PVPL’s bankruptcy case.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            PROFESSIONAL VETERINARY PRODUCTS, LTD.
      By:   /s/ Steve Price         Steve Price, President                     
  /s/ Vicky Winkler         Vicky Winkler, Employee           

 